Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner’s amendment below has been modified to correct a typo in the previous Notice of Allowance dated 14 April 2021. Specifically, “claim 1: line 8” has been changed to --claim 8: line 9--.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Werner Stemer on 08 April 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 8: line 9, the term “firmly” has been deleted.
Claim 14: line 4, the limitation “a spring element” has been changed to --the spring elements--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figs. 1-5

The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 

The drawings are objected to because the shading of the drawings is not consistent with MPEP §608.02(V)(m). Specifically, Figures 1-5 are shaded in such a way as to obscure the details of the drawings.  Applicant should replace shading with cross-hatching for cross sections and remove shading on external surfaces of elements.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a measuring device for measuring a mean distance between said bearing plate and a respective said bearing shoe, said measuring device being arranged in a vicinity of a center of support of one of said bearing shoes, and said measuring device including a distance sensor, a housing, a hollow pressure cylinder, an elastic element, and an adjustment device; said pressure cylinder being disposed for movement in an axial direction relative to said housing; said housing being in contact with said bearing plate and said pressure cylinder being in contact with the respective said bearing shoe; said elastic element being arranged between said housing and said pressure cylinder, and being configured to counteract any approaching of said bearing plate and said bearing shoe; and said distance sensor being connected to said housing and having a head of said distance sensor arranged inside said pressure cylinder and oriented towards said bearing shoe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656